Citation Nr: 0904830	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for osteoarthritic 
changes and degenerative disc disease of the L3rd and L4th 
lumbar intervertebral spaces (claimed as a back injury).

3.  Entitlement to service connection for residuals of right 
knee injury.

4.  Entitlement to service connection for residuals of left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to September 1969, and service in the National Guard 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This matter was first before the Board in August 2007, when 
it was remanded for additional development, including the 
provision to the veteran of a new compensation and pension 
(C&P) audiology examination and the acquisition of Social 
Security Administration (SSA) disability records.  The report 
of the requested C&P examination, which was duly conducted in 
June 2008, has been associated with the claims file.  SSA 
disability records have also been procured and are of record.

The Board notes that in correspondence received by the RO in 
June 2007 the veteran stated that he was applying (again) for 
post-traumatic stress disorder.  This claim has not been 
properly adjudicated and is, accordingly, referred back to 
the RO for appropriate action.

The issue of entitlement to service connection for bilateral 
sensorineural hearing loss is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  A chronic back disorder was not manifest during service 
and is not linked by competent medical evidence to service; 
nor was arthritis shown to any degree within one year after 
service.  

2.  A bilateral knee disorder was not manifest during service 
and the veteran's current bilateral knee disorders are not 
linked by competent medical evidence to service.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  A chronic left knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).

3.  A chronic right knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a bilateral knee 
disorder and a lumbar spine disorder.  He reported that he 
"was a paratrooper jumping with the old "T-10" 
parachutes," and adds that "all landings were very hard and 
would definitely result in injuries to legs ankles, knees and 
back."  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. § 
3.303(d).  In addition, some chronic diseases, such as 
arthritis, may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each 
case, with all reasonable doubt to be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records (including National Guard records) 
contain no record of any complaints of or treatment for back 
or knee pain; however, the veteran has submitted statements 
from four military buddies who each aver that pain medication 
was dispensed by unit medics, and that permanent treatment 
records were not maintained.  Each of these persons recalled 
witnessing the veteran in knee pain on a couple of occasions.  
One of these buddies added that they were discouraged from 
going to sick call.  The Board finds these statements to be 
credible evidence of knee pain during service.

Private treatment records dating from 1985 document 
complaints of and treatment for back pain.  Private treatment 
records dated in September 1985 describe treatment for back 
pain stemming from a recent slip and fall accident at work.  
These records document the veteran as reporting that he 
"first injured his back about five to six years ago while 
taking up a steel plate."  The Board finds the veteran's 
disinterested admission during a medical assessment and the 
course of medical treatment that his back pain first began 
years after his separation from service to be highly 
probative evidence against his claim for service connection 
for a back condition.  Private medical records dating from 
1991 (including December 1993 left knee surgery records) 
document complaints of and treatment for knee pain.  

The Board finds this significant lapse in time between 
service and post-service medical treatment to be highly 
probative evidence against the veteran's claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  

Treatment records dated in March 1993 document the veteran as 
reporting that he weighed "over 360 [pounds]."  X-rays in 
March 1996 showed "minimal degenerative disc disease at L4-
5;" and, as regards the knee, "medial joint space narrowing 
on the left.   According to the veteran's private treating 
physician, the veteran's then back and knee pain were 
secondary to his obesity.  He specifically wrote as follows:

I have had a long discussion with this 
gentleman about the fact that if he 
would lose a tremendous amount of weight 
both his back and his knees would 
improve.  I think he has very minimal 
disability if he would rehabilitate 
himself.  I have spoken with him about 
that.  I have referred him to [name of 
person] for dietary consult.

This opinion does not link the current disorders to service.  

In July 2002 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he said 
that he had hurt his back and knees several times during 
active military service secondary to parachute jump landings.  
He averred that it was frowned upon to go to Sick Call, and 
said that whenever he did go, the medics would give him some 
APCs and tell him to take it easy for the rest of the day.  
He stated that his back has bothered him over the years, and 
described recurrent episodes of low back pain.  He also 
complained of pain in both knees during the examination, and 
reported that he had undergone an arthroscopy of the right 
knee in the 1980s.  The examiner noted that he "move[d] 
about somewhat stiffly."  Physical examination found pain on 
motion of the lumbar spine and "mild patellofemoral joint 
tenderness."  X-rays showed no abnormalities of the knees 
but did show minimal osteoarthritic changes of the lumbar 
spine and degenerative disc disease of the 3rd and 4th lumbar 
intervertebral disc spaces; more pronounced on the 4th space.  
An opinion as to a nexus to service was not proffered.

In April 2006 the veteran was accorded another C&P 
examination.  The examiner reported that the claims file was 
reviewed pursuant to this examination.  During the 
examination the veteran stated that his current back disorder 
was the result of multiple parachute jumps during his 
military service.  He complained of chronic daily pain in his 
lumbar spine, which he described as a stabbing, shooting 
sensation radiating to his hips.  He reported flares of pain 
with a pain level of 6/10, which he said occurred every other 
day and lasted for about 20 to 30 minutes.  He said that 
these flares were precipitated by prolonged standing and/or 
walking, and were alleviated with medication and rest.  He 
also complained of generalized stiffness and weakness, and 
said that he requires assistance with lower extremity 
dressing.  He added that he was unable to perform outside 
chores or recreational activities, but was able to go about 
his other activities of daily living.  

He also complained of chronic daily pain in the right knee 
with stiffness and swelling; and of chronic daily pain in the 
left knee, which he described as an aching, stabbing 
sensation with give-away weakness.  He reported that he had 
had arthroscopic surgery on the right knee.  He also reported 
that he had difficulty with arising from a seated position, 
such as when on the commode.  He added that he sometimes used 
a cane.

Physical examination found pain on motion of the lumbar spine 
and bilateral knees.  Range of motion of the lumbar spine was 
55 degrees forward flexion; 15 degrees extension; 15 degrees 
left and right lateral flexion; and 35 degrees left and right 
lateral rotation.  Repetitive motion testing of the right 
knee found -10 degrees extension and flexion of 90 degrees, 
with pain on motion, but no laxity.  Repetitive motion 
testing of the left knee found -10 degrees extension and 
flexion of 100 degrees, with pain on motion, but no laxity.  
Diagnoses were as follows:

1.  Osteoarthritic changes of the 
lumbar spine and degenerative disc 
disease of the third and fourth lumbar 
intravertebral spaces.  

2.  Residuals of right knee injury with 
bilateral knee pain and mild 
patellofemoral joint tenderness.  

3.  Residuals of left knee injury with 
bilateral knee pain and mild patellar 
joint tenderness.  

Unfortunately, the examiner opined that he was unable to 
proffer an opinion as to a nexus to service without resorting 
to mere speculation.

In December 2006 the veteran was accorded yet another C&P 
examination.  During the examination he complained of 
continued problems with his back and knees.  He reported that 
his left knee was more symptomatic than the right knee, and 
described periodic flare-ups of left knee pain, 
"occasional" flare-ups of back pain, and "rare" flare-ups 
of right knee pain.  He also reported that he used a cane 
only if he is going to be doing a lot of walking, and added 
that he did not use a brace.  

Physical examination found slight tenderness to palpation of 
the lumbar spine and "mild patellofemoral joint 
tenderness."  Lumbar spine range of motion was 65 degrees 
forward flexion; 25 degrees extension; 20 degrees left and 
right lateral flexion; and 30 degrees left and right lateral 
rotation.  Bilateral knee range of motion was 0 to 115 
degrees, with no ligamentous laxity, but the examiner did 
note that there was some patellofemoral crepitation in both 
knees.  Neurological evaluation revealed no focal strength 
deficits, and reflexes were intact at the knees and ankles.  
X-rays showed no abnormalities of the knees but did show 
multi-level degenerative disc disease of the lumbar spine.  
Diagnoses were "degenerative disc disease of the lumbar 
spine" and "minimal chondromalacia of the patella of the 
knees."  The examiner then averred as follows:

This is a rather large gentleman with . 
. . degenerative changes of the back as 
well as probable early chondromalacia 
of the patella of the knees.  Based on 
the available evidence of record, I can 
only opine that it is not as likely as 
not that his present back and knee 
complaints are the direct and proximate 
residuals of parachute jumps made in 
the service over 30 years ago.  In the 
absence of chronicity of his back and 
knee problems while in the service and 
after discharge, to opine otherwise 
would be resorting to speculation.

Analysis 

Although the veteran has presented credible lay evidence of 
back and knee pain during service, there is no evidence of 
any chronicity during active service; no evidence of 
arthritis to any degree within the first year following 
service; and no competent medical evidence that links a 
current back or knee disorder to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)(While the veteran is 
competent to report as to his in-service experiences and 
symptoms, where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  There is also no 
evidence of any continuity of symptomatology since the 
reported injuries in-service.  Indeed, by the veteran's own 
credible report, during the course of medical treatment 
before he filed this claim, his back pain did not begin until 
circa 1980; more than 10 years after his separation from 
service.  There is also no evidence of a chronic knee 
disorder prior to the 1980's, and C&P examination evidence 
militates against any connection to service.  In fact, the 
December 2006 examiner avers that the veteran's present back 
and knee disorders are not related to service, and the Board 
finds this opinion, which was based on personal examination 
of the veteran and review of the claims file, and which 
included a detailed rationale for the examiner's opinion, to 
be highly probative evidence against the veteran's claim.  

The Board notes that in a brief letter dated in June 2004 a 
private physician stated that the veteran was treated by some 
other physician "for back problems" in 1970 and in 1980.  
According to this physician, all of the veteran's records for 
these dates were destroyed at his office and the hospital.  
He added that the veteran moved away in 1980, but said that 
he remembered the veteran and his back problems.  
Unfortunately, this physician did not elaborate as to the 
nature of the veteran's remote "back problems."  He also 
did not claim that he himself treated the veteran in 1970 or 
1980, and admits that he has not seen the veteran since 1980.  
Moreover, there is no allegation of a connection between the 
purported back disorder referred to by this physician and the 
veteran's currently diagnosed back disability.  The Board 
therefore finds this evidence to be of no probative value.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  

The Board further notes that in correspondence dated in May 
2007 the veteran's spouse stated that the veteran has had 
back and knee problems since his discharge from military 
service.  She added that she met the veteran shortly after 
his discharge from service, and said that she is an RN.  She 
then described the veteran's current symptoms.  She did not, 
however, elaborate regarding remote symptomatology, and did 
not proffer an opinion as to whether the veteran's current 
back and knee disorders are related to service.  This 
evidence is thus of no probative value.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  

Accordingly, as the weight of the probative evidence is 
against the veteran's claims, service connection for a lumbar 
spine and a bilateral knee disability must be denied.  38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Letters dated in June 2002, March 2003, and August 2007 
apprised the veteran of the information and evidence 
necessary to establish his claims for service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  He 
was also informed of how VA determines disability ratings and 
effective dates in March 2006 and August 2007 letter.  
Although the 2006 and 2007 letters were issued after the 
rating decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  The 
Board thus finds that the veteran was provided adequate 
notice in accordance with 38 U.S.C.A. §§ 5103, 5103A with 
regard to her claims for service connection.  

Regarding the duty to assist, STRs and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded multiple C&P examinations; the 
report of which are of record.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for bilateral sensorineural hearing loss.  In July 
2002 and in May 2006 he was sent by VA for C&P examination 
audiology testing.  Unfortunately, neither examiner opined as 
to etiology because of "gross inconsistency of patient test 
responses."  However, in correspondence dated in June 2007 
the veteran maintained that his service-connected tinnitus 
interfered with his performance during audiology 
examinations.  

In June 2008 the veteran was accorded a new C&P examination.  
During the examination he reported "constant ringing," and 
the examiner noted in her report that "tinnitus is somewhat 
bothersome."  Hearing thresholds at 500, 1000, 2000, 3000, 
and 4000 Hertz were reported as 10, 35, 45, 50, and 65 
decibels for the right ear, and 10, 10, 40, 35, and 50 
decibels for the left ear but, according to the examiner, 
these results were "not valid."  She advised as follows:  

Audiometric results reveal poor inter-
test reliability.  Ascending responses 
did not meet descending responses, even 
after re-instruction x 3.  SRT did not 
equal pure-tone averages.  DPOAE testing 
suggests better pure-tone threshold 
results than veteran volunteered for the 
right ear.  Veteran reports working as a 
welder at a shipyard, but denied noise 
exposure.

In an August 2008 addendum the examiner added as follows:

C-file was reviewed in detail, as 
mentioned in original report, which 
revealed Veteran's hearing was normal at 
entry and exit.  Hearing evaluation 
results conducted on 06/10/08 were 
considered invalid.  Ascending pure-tone 
responses did not equal descending 
responses, even after Veteran was re-
instructed three times.  Otoacoustic 
emissions testing suggested Veteran's 
hearing was better than his volunteered 
thresholds.  I cannot resolve this issue 
with resort to mere speculation.

Although the veteran has been sent three times for an 
examination with an opinion as to etiology of a current 
hearing loss disorder, each examiner has maintained that she 
is unable to opine as to a direct link to service without 
resorting to speculation.  However, the examiners did not 
advise as to whether the veteran's hearing loss disorder is 
aggravated by his service-connected tinnitus disorder.  This 
is significant in this case since the veteran has repeatedly 
complained that his hearing is adversely affected by his 
tinnitus.  The evidence is therefore inadequate for a 
decision in this matter.  Remand for a new C&P examination 
and opinion is thus warranted.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the veteran for an 
audiological examination regarding his 
claim for service connection for a hearing 
loss disorder.  The claims folder must be 
made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
veteran must be given an opportunity to 
describe his noise exposure during service.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current 
hearing loss disorder, if found, was 
incurred during active military service.  

NOTE:  If the examiner finds that a current 
hearing loss disorder was not incurred 
during active military service (or finds 
that he/she is unable to opine as to a 
direct link to service without resort to 
speculation), then the examiner MUST state 
whether a current hearing loss disorder, if 
found, is aggravated by the veteran's 
service-connected tinnitus disorder.  A 
rationale for all opinions proffered should 
be set forth in the report provided.

2.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


